Exhibit 10.2
 
ACKNOWLEDGEMENT AND AGREEMENT


 
THIS ACKNOWLEDGEMENT AND AGREEMENT (this “Acknowledgement”) is entered into on
May 12, 2015, by and between VistaGen Therapeutics, Inc., a Nevada corporation
(the “Company”), and Platinum Long Term Growth VII, LLC, a Delaware limited
liability corporation (“Platinum”).


For good and valuable consideration, the receipt and sufficiency of which hereby
acknowledged, the parties hereto agree as follows:
 
1.           Platinum and the Company are parties to an Agreement, dated May 5,
2015, a copy of which is attached hereto as Exhibit A (the “Agreement”).  The
Agreement provides that the Closing Date under the terms thereof shall be the
date upon which confirmation is received from the Nevada Secretary of State of
the filing of the Company’s Certificate of Determination of Rights and
Preferences of the Series B Preferred, as such term is defined in the
Agreement.  The parties agree and acknowledge that, for purposes of the
Agreement, the Closing Date shall be May 12, 2015.


2.           The provisions of the Agreement, as modified and clarified herein,
shall remain in full force and effect in accordance with its terms and are
hereby ratified and confirmed. Neither party in any way waives their respective
obligations to comply with any of the provisions, covenants and terms of the
Agreement and the other agreements referred to in the Agreement. This Agreement
shall be governed by the laws of the State of New York without regard to the
conflict of laws provisions thereof.




IN WITNESS WHEREOF the parties have signed this instrument as of the date first
set forth above.


ADDRESS:
   
VISTAGEN THERAPEUTICS, INC.
 
343 Allerton Avenue
South San Francisco, CA 94080
 
           
By: /s/ Shawn K. Singh
Name: Shawn K. Singh
Title:   Chief Executive Officer
 
       
ADDRESS:
   
PLATINUM LONG TERM GROWTH VII, LLC
 
250 West 55th Street, 14th Floor
New York, NY 10019
           
By: /s/ David Steinberg
Name: David Steinberg
Title: Authorized Signatory
       





